Tapley, J.
On exceptions. The respondent was charged, by complaint, with the careless shooting of a human being while engaged in hunting (Chap. 37, Sec. 146, R. S., 1954, as amended). The case was tried before a jury at the March Term, A. D. 1960 of the Superior Court, within and for the County of Piscataquis. The verdict was guilty. During the course of the trial respondent took exceptions to the admission of certain photographs and to the refusal of the presiding justice to direct a verdict of not guilty in behalf of the respondent.
A review of the bill of exceptions filed by the respondent discloses that they fail to show any exceptions taken to the admission of the photographs. Therefore, this question is not before us. A bill of exceptions must include all that is necessary to decide whether the rulings complained of were *345or were not erroneous. Bradford v. Davis, et al., 143 Me. 124.
A study of the record convinces us that there was no error on the part of the trial justice in refusing to direct a verdict of not guilty.

Exceptions overruled.


Judgment for the State.